



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Antrobus, 2020 ONCA 455

DATE: 20200710

DOCKET: C68003

Benotto, Fairburn and Jamal
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Mark Antrobus

Appellant

Jason Mark Antrobus, acting in person

David Parry, as duty counsel

Rebecca De Filippis, for the respondent

Head: July 6, 2020 by
    teleconference

On appeal
    from the conviction entered on November 15, 2019 by Justice Maureen D.
    Forestell of the Superior Court of Justice, with reasons reported at 2019 ONSC 6552.

REASONS
    FOR DECISION

[1]

The appellant was convicted of two firearm-related
    offences. He was given a global sentence of three years incarceration before
    credit. He appeals the convictions on the grounds that identification was not
    established beyond a reasonable doubt.

[2]

The police breached the door of an apartment
    building in order to execute a
Feeney
warrant. Several police officers
    watched as an occupant threw a package from the balcony. The package was
    recovered and contained a Smith & Wesson handgun.

[3]

Although one of the officers testified that he
    recognized the appellant as the person who threw the package off the balcony,
    the trial judge did not rely on his identification evidence. Instead, she concluded,
    based on the circumstantial evidence, that the only reasonable inference was
    that the appellant threw the package from the balcony.

[4]

The appellant submits that there were reasonable
    inferences other than that it was the appellant who threw the package from the
    balcony, meaning that the Crowns circumstantial identification evidence did
    not meet the standard of proof beyond a reasonable doubt:
R. v. Villaroman,
2016 SCC 33, at para. 35.

[5]

We do not agree.

[6]

As officers entered the apartment, there was a
    loud bang which was temporally connected to when the officers outside of the
    apartment saw the package being thrown from the balcony.

[7]

In satisfying herself beyond a reasonable doubt
    that it was the appellant who had thrown the package, the trial judge accepted
    and relied on the circumstantial evidence that:

1.

After the door was breached, officers had an
    immediate view of the apartment;

2.

There was only one person on the balcony;

3.

P.C. DaSilva (who was outside) saw the person
    throw the item;

4.

P.C. Moore called for the appellant by name;

5.

P.C. Riegert and P.C. Christodoulu were watching
    the balcony door and saw the appellant come through to the apartment.

[8]

The trial judge also found that there was
    insufficient time for any of the other persons in the apartment to have thrown
    the package from the balcony and to have re-entered the apartment.

[9]

We also conclude that the trial judge was
    entitled to find that the only reasonable inference was that the appellant knew
    that the package contained a prohibited firearm when he threw it, that he had
    the requisite knowledge and control of the firearm, and that he was in
    possession of it. She found that the appellant threw the gun from the balcony
    to avoid it being found by the police, and that the shape and weight of the gun
    would have been evident to anyone handling it. She also found that there would
    have been no reason to throw away a BB gun to avoid its detection.

[10]

Under these circumstances, it was open to the
    trial judge to conclude that the only reasonable inference available is that
    the appellant had possession of the gun and threw it over the balcony.

[11]

The appeal against conviction is dismissed.

M.L.
    Benotto J.A.

Fairburn
    J.A.

M.
    Jamal J.A.


